Citation Nr: 0638780	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for headaches.   

2.  Entitlement to an initial rating in excess of 10 percent 
for bronchial asthma with history of pneumonia.  

3.  Entitlement to an initial compensable rating for kidney 
stones.  

4.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes of the spine at L5-S1. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran's last period of active duty was from June 1999 
to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in June 2003 and August 2003. 

The issue of entitlement to an initial rating in excess of 20 
percent for degenerative changes of the spine at L5-S1 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's headaches are not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

2.  The veteran's bronchial asthma requires daily inhalation; 
however, there is no indication that the veteran's asthma is 
manifested by FEV-1 of 40 to 55 percent predicted, FEV- 1/FVC 
of 40 to 55 percent, at least monthly visits to a physician 
for required care of exacerbations, or intermittent courses 
of systemic corticosteroids. 

3.  The veteran's kidney stones have not been manifested by 
an occasional attack of colic, infection, or need for 
catheter drainage


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124, 
Diagnostic Code (DC) 8100 (2006).  

2.  The criteria for an initial 30 percent rating for 
bronchial asthma, but no more, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC 
6602 (2006).   

3.  The criteria for an initial compensable rating for kidney 
stones have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, DC 7508, 
7509 (2006).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2002, July 
2003, September 2004, and March 2006.  The RO specifically 
informed the veteran of the evidence required to substantiate 
her claims, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf.  She was advised 
that she should provide VA with the information necessary for 
VA to obtain evidence on her behalf, and to submit any 
evidence in her possession pertaining to her claims.  She was 
also notified of the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains private medical records and VA examination reports.  
In addition, neither the veteran nor her representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate her claims.  The Board is unaware of 
any such evidence.  Therefore, the Board is satisfied that VA 
has complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

In an appeal of an initial rating, consideration must be 
given to staged ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
consider entitlement to staged ratings in this case.


1.  Headaches.

Since the initial grant of service connection, the veteran's 
headaches have been assigned a 30 percent rating.  

The veteran has been rated under DC 8100 for her headaches.  
Under DC 8100, a maximum 50 percent rating is warranted for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100.  
 
The evidence shows that the veteran has headaches 3-4 times a 
week with vision loss for which she takes medication (as 
indicated by records from J.K. Kaner, D.O.).  VA examination 
reports in January 2003 and October 2004 noted that the 
veteran has headaches on average between once a month to 
three times month lasting between a half hour to several 
days.  The reports noted that the veteran had several 
emergency room visits per year for her headaches.  These 
headaches are associated with scotomas with nausea, vomiting, 
phono and photophobia, and are incapacitating.    

Based upon the evidence, an increased rating for headaches is 
not warranted.  While the veteran has been shown to have 
frequent prostrating attacks, she does not meet the criteria 
for a 50 percent rating as the headaches have not resulted in 
severe economic inadaptability.  Although the evidence 
indicates that the veteran is unemployed, there is no 
indication that it is due to her headaches.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's headaches were more than 30 
percent disabling and, accordingly, a staged rating is not 
warranted.  Fenderson, supra.

The preponderance of the evidence is against the claim for an 
increased rating, there is no doubt to be resolved, and an 
increased rating is not warranted.  

2.  Bronchial asthma with history of pneumonia.

Since the initial grant of service connection, the veteran's 
bronchia asthma has been assigned a 10 percent rating.  

Under DC 6602, a 60 percent rating for bronchial asthma 
requires FEV-1 of 40 to 55 percent predicted; or FEV- 1/FVC 
of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 30 percent rating for 
bronchial asthma requires FEV-1 of 56 to 70 percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  38 C.F.R. § 4.97, DC 6602.

A VA pulmonary examination in January 2003 revealed FEV-1 was 
66 percent and FEV-A/FVC was 75.30 percent.  It was also 
noted that the veteran was on anti-inflammatory therapy.  
Another VA pulmonary examination in October
2004 showed that FEV-1 was 70 percent predicted and FEV-1/FVC 
was 79.63 percent.  The report also noted that the veteran 
was treated with anti-inflammatory therapy and 
bronchodilators.  A June 2006 letter from K.B. Tom, D.O. 
noted that the veteran's asthma was well controlled with 
albuterol inhalers; 2 puffs 4 times a day.  

The veteran's disability requires daily inhalation which 
meets the requirements for a 30 percent rating, and further 
finds that a 30 percent rating has been warranted since the 
effective date of service connection,.  See Fenderson, supra.

However in the absence of any evidence that the veteran's 
asthma is manifested by FEV-1 of 40 to 55 percent predicted; 
or FEV- 1/FVC of 40 to 55 percent; or at least monthly visits 
to a physician for required care of exacerbations; or 
intermittent courses of systemic corticosteroids, a higher 
rating is not warranted.  

3.  Kidney Stones. 

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  

The veteran's nephrolithiasis disability is rated pursuant to 
38 C.F.R. § 4.115b, DC 7508.  Under DC 7508, is to be rated 
as hydronephrosis (DC 7509), except for recurrent stone 
formation requiring one or more of the following: diet 
therapy; drug therapy; or, invasive or non-invasive 
procedures more than two times/year, in which case a 30 
percent evaluation is assignable.  See 38 C.F.R. § 4.115b, DC 
7508.

Under DC 7509 for hydronephrosis, when there is only an 
occasional attack of colic, and there is no infection and no 
need for catheter drainage, a 10 percent rating is warranted.  
When there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  38 C.F.R. § 
4.115b, DC 7509.  

The evidence has shown that while the veteran has had 
numerous UTI's, she has not had an episode of rental colic 
since at least 2003 (as indicated by a letter from K.B. Tom, 
D.O. dated in June 2006).  As the evidence has failed to show 
that the veteran has had an attack of colic in the last 3 
years, a compensable rating is unwarranted in this case.    

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensable.  She 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to an initial rating in excess of 30 percent for 
headaches is denied.   

A rating of 30 percent, but no more, for bronchial asthma 
with history of pneumonia is granted from the date of service 
connection.  

Entitlement to an initial compensable rating for kidney 
stones is denied.  


REMAND

Various rating decisions indicate that the veteran was 
scheduled for a spine examination in August 2005.  However, 
the report of that examination, if conducted, has not been 
associated with the claims folder.  Additional development 
must be undertaken before the claim for entitlement to an 
initial rating in excess of 20 percent for degenerative 
changes of the spine at L5-S1 can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.	First, determine whether the veteran 
received an examination in August 2005 
for his spine disability.  If not, 
determine whether the reason the 
examination was not conducted was as 
the result of fault on the part of the 
veteran.  If that is so, document the 
facts.
2.	If the examination was not conducted 
through no fault of the veteran, 
arrange for such an examination with an 
appropriate medical professional and 
associate the report of that 
examination with the claim folder.

3.	If the examination was previously 
conducted, associate the examination 
report with the claim folder.

4.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement 
to an initial rating in excess of 20 
percent for degenerative changes of the 
spine at L5-S1.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


